    Case 4:21-cv-00059-DN Document 2 Filed 05/21/21 PageID.3 Page 1 of 6




Gregory B. Smith (USB #6657)
GREG SMITH & ASSOCIATES (ALAPC)
111 East 5600 South, Suite 105
Murray, Utah 84107
Telephone: (801) 651-1512
mail: gs@justiceinutahnow.com

        Attorney for Plaintiff Mario Belen



                    IN THE UNITED STATES DISTRICT COURT FOR
                     THE DISTRICT OF UTAH, CENTRAL DIVISION


MARIO BELEN,                                          COMPLAINT FOR DAMAGES

                      Plaintiffs,                       (JURY TRIAL DEMANDED)

  vs.
                                                                  Civil No.:
ROAD RUNNER STRIPING and Shane Greene

                       Defendants.




                    COMPLAINT FOR VIOLATION
 OF THE FAIR LABOR STANDARDS ACT (UNPAID WAGES AND OVERTIME)

          ______________________________________________________________


        Plaintiff hereby complains against Defendants, demanding a trial by

jury, and seeking relief as follows:




                                                                                1
    Case 4:21-cv-00059-DN Document 2 Filed 05/21/21 PageID.4 Page 2 of 6




                                       I. PARTIES


         1.   Plaintiff presently resides in Utah. At all times relevant herein

Plaintiff was a resident of the State of Utah, and many of the acts herein

complained occurred in the State of Utah.

         2.   Roadrunner Striping is an Utah entity Number 11131540-0160;

Company Type: LLC – Domestic; Address: 1647 EAST SANDHILL DR

WASHINGTON, UT 84780; Registered Agent: Daemon J Basile. The

Registered Agent Address is 520 E Tabernacle St Ste 300, St George, UT

84770.


                        JURISDICTION AND VENUE


         3.   This action is brought pursuant to the Fair Labor Standards

Act (FLSA), as codified, 29 U.S.C. 201 to 219 and pursuant to Utah state

employment and contract laws.

         4.   This Court has pendent jurisdiction of any related state law claims

asserted under 28 U.S.C. § 1367 because they arise from a nucleus of operative

facts common to the causes of action arising under this complaint, and because

exercising pendent jurisdiction serves the interests of judicial economy,

convenience and fairness to the parties.

         5.   Venue is proper in this Court pursuant to Utah Code § 78B-3-

304(2) and 28 U.S. Code § 1391 because a significant percentage of the




                                                                                    2
    Case 4:21-cv-00059-DN Document 2 Filed 05/21/21 PageID.5 Page 3 of 6




work completed and described herein was performed in the State of Utah,

and Defendants reside in Utah.

                       PRELIMINARY STATEMENT

      This is a simple failure to pay overtime case under the United States Fair Labor

Standards Act (FLSA). Plaintiff seeks unpaid wages, liquidated damages, attorney fees,

and all other relief permitted under the Fair Labor Standards Act.

                           STATEMENT OF FACTS

      6.     Plaintiff worked for Roadrunner Striping, and from March of

2020 until he separated from the employ of Defendants, he was not

properly paid pursuant to the United States Fair Labor Standards Act.

      7.     Exhibit 1 properly lays out the hours that he worked, and its

contents are incorporated by reference.

      8.     While Plaintiff worked for Roadrunner Striping, Shane

Greene was either its owner, or at least, part owner of it.

      9.     While Plaintiff worked for Roadrunner Striping, Shane

Greene's wife was either its owner, or at least, part owner of it.

      10.    The Greenes managed and supervised all that Plaintiff did,

and paid him $22 dollars per hour.

      11.    Time and a half should for hours worked beyond 40 in any

given workweek should have been $33 an hour, but Defendants failed to

properly pay him such.




                                                                                         3
    Case 4:21-cv-00059-DN Document 2 Filed 05/21/21 PageID.6 Page 4 of 6




         12.   At all times relevant, Defendants have been and continue to

be “employers” engaged in interstate commerce and/or the production of

goods for commerce, within the meaning of the FLSA, 29 U.S.C. § 201, et

seq. Defendant is an employers (per the FLSA) over Plaintiffs.

         13.   At all times relevant, Defendants employed and continue to

employ, employees, including those like Plaintiffs who engage in

commerce or in the production of goods for commerce.

         14.   Roadrunner Striping, the company Plaintiff worked for, is an

Utah entity Number 11131540-0160;

         15.   Roadrunner is a Utah Limited Liability Company.

         16.   Its address is 1647 EAST SANDHILL DR WASHINGTON, UT

84780.

         17.   Its Registered Agent is Daemon J Basile.

         18.   The Registered Agent Address is 520 E Tabernacle St Ste 300,

St George, UT 84770.

         19.   Roadrunner is a business regulated by the FLSA, and was a

covered enterprise during the time Plaintiff worked for Defendants.

Roadrunner, Mr. Greene and his wife were employers within the meaning

of the FLSA.

         20.   At all times during the time Plaintiff worked for Defendants,

he was a non-exempt employee according to the FLSA.

         21.   Defendants' FLSA violations were intentional and willful.



                                                                               4
    Case 4:21-cv-00059-DN Document 2 Filed 05/21/21 PageID.7 Page 5 of 6




       22.     As a result of Defendants’ deliberate and willful FLSA

violations, Plaintiff is entitled to accumulated overtime income computed

three years prior to the filing of their complaint.

                               CAUSES OF ACTION

                           Violation of the Wage Requirement
                             of the Fair Labor Standards Act

       23.     Plaintiffs incorporate by reference each of the preceding

paragraphs as though set forth herein at length.

       24.     Defendants violated the FLSA § 7, U.S.C. § 207 by failing to

pay overtime wages, which is laid out in Exhibit 1.

       25.     Pursuant to the FLSA § 16, 29 U.S.C. § 216, Plaintiff brings

this lawsuit to recover unpaid wages, overtime, wage differential,

liquidated damages in an equal amount, attorney’s fees, and the cost of

this litigation.

                                      RELIEF REQUESTED

             WHEREFORE, Plaintiff prays judgment against Defendants for the

following relief:

              1.        All statutory, general, compensatory, consequential, and other

                   damages allowed by law,

              2.        An order requiring Defendant to pay all costs, legal fees, and

expenses incurred in this action;

              3.        Any such further orders as the Court may deem just and

proper under the circumstances, such as pre- and post-judgment interest.

                                                                                         5
Case 4:21-cv-00059-DN Document 2 Filed 05/21/21 PageID.8 Page 6 of 6




  Dated this 3 rd day of May, 2021



                                 GREG SMITH AND ASSOCIATES PC

                                     /s/ Gregory B. Smith
                                     Gregory B. Smith
                                     Attorney for Plaintiff




                                                                       6
